DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed April 9, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade names “BLACK PEARLS®” and “VULCAN®XC-72”.  Where a trademark or trade name is used in a claim as a limitation Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe carbon material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. U.S. Pub. 2017/0214035 in view of Howlett et al. U.S. Pub. 2018/0151916.
With respect to claims 1 & 16, Xu teaches an anode active material comprising a [Px]/[carbon]q composite (phosphorus-carbon composite; [0050]) wherein: x, y, and z represent atomic percentage values and are x>0; y>0; and z < 0 (z=0 and the phosphorus content is 0.1% to 99.9%; [0051] ; M is an electrically conductive metal (z=0 because it is not present; [0050]); and p and q represent the weight percentage values claim 6, z is 0 (z=0 because it is not present; [0050]). With respect to claim 8, amorphous phosphorus [0074], wherein the phosphorus is nano-sized particles [0048].  With respect to claim 9, the carbon is graphite or graphene [0042].  With respect to claim 10, the composite has an average particle size from about 0.1 nm to 100 nm (1-200nm; [0049]). With respect to claim 11, the electrochemical device comprises a cathode comprising a cathode active material and an anode comprising the anode active material of claim 1 (cathode and separator and electrolyte in a sodium ion battery; [0006]). With respect to claim 12, the cathode and/or anode further comprise a binder comprising sodium carboxymethylcellulose, sodium alginate, poly(acrylic acid), lithiated poly(acrylic acid), sodiated poly(acrylic acid), poly (vinyl alcohol), polyvinyl acetate, poly (ethylene imine), carboxymethyl chitosan, glutaradehyde, -cyclodextrin polymer, Gum Arabic, PEDOT-PSS, polyacrylic latex, gelatin, polyamido amine, polyvinylidene fluoride, polytetrafluoroethylene, polyethylene, polystyrene, polyethylene oxide, polyimide, styrene butadiene rubber (SBR), polythiophene, polyacetylene, poly(9,9-dioctylfluorene-co-fluorenone), poly(9,9-dioctylfluorene-co-fluorenone-co-methylbenzoic ester), or a blend of any two or more binders (poly(9,9-dioctylfluorene-co-fluorenone-co-methylbenzoic ester); [0068]).  With respect to claim 13, further comprising a separator disposed between the cathode and the anode (cathode and separator and electrolyte in a sodium ion battery; [0006]).  With respect to claim 14, the battery further includes an electrolyte comprising a sodium salt and an aprotic solvent (sodium salt and organic solvent [0070]). With respect to claim 15, the electrochemical device is a lithium ion, claim 16, a method of preparing a [Px]/[carbon]q composite, the method comprising: ball milling a mixture 
Xu does not teach that the anodic material is [PxSbyMz]p /[carbon]q composite, where Sb and optionally a metal is present (claims 1 & 16); M comprises tin (claims 2-5 & 17); where x:y and x:z are greater than 10:1 (claim 7). 
Howlett teaches that it is well known in the art to employ antimony-based carbon composites and suggests the mixture with phosphorus and tin-based composites in combinations thereof. See paragraph [0055] (claims 1 & 16). M comprises tin (claims 2-5 & 17); see [0055]. 
Xu and Howlett are analogous art from the same field of endeavor, namely fabricating sodium ion electrochemical cells containing anodes of carbon composites.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the tin and antimony material of said Sb and Tin based composites of Howlett, in the phosphorus carbon composite of Xu, in order to increase intercalation and deintercalation of sodium ions.  Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) .
claim 7), it would have been obvious in the anodic material of Xu in view of Howlett, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722